IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00194-CV

                     IN RE KEITH AND SERENA TINKER



                                Original Proceeding


       ORDER GRANTING MOTION FOR EXTENSION OF TIME


      Intervenors' Motion for Extension of Time filed with this Court on July 10, 2017 is

granted. The Intervenors' response is due on August 15, 2017.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order delivered and filed July 19, 2017